


EXHIBIT 10.29

TRANSITION AND SEPARATION AGREEMENT

     This Transition and Separation Agreement (the “Agreement”) is made
effective as of the eighth (8th) day following the date Executive signs this
Agreement (the “Effective Date”) by and between David L. Greenwood (“Executive”)
and Geron Corporation (the “Company”), with reference to the following facts:

          A. Executive’s employment with the Company will end effective upon the
Termination Date (as defined below).

          B. Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to the Executive.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

          1. Employment Separation Date; Board Resignation.

               (a) Executive acknowledges and agrees that his status as an
officer and employee of the Company will end effective as of December 31, 2011
(the “Termination Date”). Executive also hereby resigns his membership and all
positions that he holds on the Company’s Board of Directors.

               (b) Executive will continue to serve, at the discretion of the
Company, on the following Boards of Directors of the Company’s partners and
affiliates (each, a “P & A Board”): Clone International Pty. Ltd., ViaGen, Inc.
and Geron Bio-Med Ltd. Executive’s service on each P & A Board shall be as a
Company Consultant pursuant to the Transition Consulting Services described in
Section 2 of this Agreement and shall qualify Executive as a “Service Provider”
and/or “Eligible Individual” under all of the Company’s equity Plans and
Executive’s related equity agreements. The operative indemnification agreement
(“Indemnification Agreement”) between Executive and the Company, attached as
Exhibit C, shall remain in full force and effect and cover Executive during
Executive’s service on the P & A Board(s).

          2. Transition Consulting Services.

               (a) Consulting Period. During the period of time (the “Consulting
Period”) commencing on the Termination Date and ending on the Consulting Period
End Date (as defined below), Executive shall be available to provide services to
the Company, on a non-exclusive basis, as a consultant and shall provide such
transition services as necessary in Executive’s areas of expertise and work
experience and responsibility as may be requested by the Chief Executive Officer
or Chief Financial Officer of the Company (collectively, the “Transition
Services”). During the Consulting Period, Executive may become an employee or
consultant of any other Company, provided, that he remains in compliance with
that certain Proprietary Information and Inventions Agreement entered into
between Executive and the Company as of July 28, 1995 (the “Confidentiality
Agreement”), and further provided that he does not violate his fiduciary
obligations to any P & A Boards on which he continues to serve. For the purposes
of this Section 2(a), “Consulting Period End Date” shall mean March 31, 2012 or
such earlier date as determined by the Company in the event the Transition
Services are not performed to the reasonable satisfaction of the Company,
provided, that the Consulting Period End Date may be extended through June 30,
2012 upon the mutual agreement of the Company and Executive in substantially the
form attached hereto as Exhibit A and the term “Consulting Period End Date”
shall refer to such extended date, and further provided that the “Consulting
Period End Date” shall be further extended in the event Executive continues to
serve as the Company’s representative on one or more P & A Boards.

1

--------------------------------------------------------------------------------




               (b) Consulting Fees. In exchange for the performance of the
Transition Services, the Company shall pay to Executive consulting fees as an
independent contractor in the amount of four hundred dollars ($400) per hour
(the “Consulting Fees”), provided, that, except to the extent required to meet
Executive’s fiduciary obligations to the P & A Boards (and their companies) in
no event shall Executive perform services for more than two (2) days in any week
without the prior written approval of the Chief Executive Officer or Chief
Financial Officer of the Company. The Consulting Fees will be paid to Executive
in accordance with the Company’s standard payment procedures for consultants and
independent contractors.

               (c) Benefits. As an independent contractor, Executive understands
and agrees that, while performing any services for the Company after the
Termination Date, Executive shall not be eligible to participate in or accrue
benefits under any Company benefit plan to the extent Executive’s eligibility
for the plans or benefits is based on Executive being a current employee of the
Company. To the extent that Executive were deemed eligible to participate, as a
current employee, in any Company benefit plan, he hereby waives his
participation. Nothing in this Section 2(c) shall in any way affect Executive’s
right to participate in the Company’s Aetna Open Access Managed Choice (Open
Access Gatekeeper PPO Medical Plan) (“Aetna Plan”) pursuant to the terms of the
Aetna Plan and/or Section 4(c) of this Agreement.

               (d) Stock Options. During the Consulting Period, Executive’s
options to purchase shares of Company common stock shall continue to vest and
become exercisable in accordance with their original vesting schedules. The
attached Exhibit B details Executive’s vested and unvested shares subject to
Executive’s options. Upon the completion of the Consulting Period, Executive’s
options shall cease vesting and any unvested shares subject to options as of
such date shall automatically terminate for no consideration, provided, that
Executive’s outstanding options for vested shares shall remain exercisable until
the earlier of (i) the second (2nd) anniversary of the Termination Date or (ii)
the original 10 year expiration date of the applicable option. If, by the date
that is twenty-four (24) months following the Termination Date, Executive has
not exercised the outstanding options to purchase vested shares in accordance
with the procedures set forth in Executive’s option agreements, such options
shall terminate and be of no further effect. Notwithstanding the immediately
preceding sentence, in the event Executive is in possession of material
non-public information about the Company or the Company has prohibited Executive
from selling Company stock on or within 30 days of the second (2nd) anniversary
of the Termination Date, then each of Executive’s outstanding options for vested
shares shall remain exercisable until the earlier of (i) the date that is 30
days after the Executive is no longer in possession of material non-public
information about the Company and/or the date that is 30 days after the Company
removes its prohibition regarding the Executive’s ability to sell Company stock,
or (ii) the original 10 year expiration date of the applicable option. In the
event Executive ceases to provide the Transition Services, Executive’s options
for unvested shares shall be forfeited as of the date of such cessation of
services. After April 12, 2012, Executive’s outstanding incentive stock options
(ISOs) (vested and unvested) will convert to nonstatutory stock options (NSOs)
in accordance with IRS rules. This conversion does not affect the exercisability
or vesting schedule of such options. Executive acknowledges that upon the
execution of this Agreement, each unexercised “incentive stock option” within
the meaning of the Internal Revenue Code of 1986, as amended (the “Code”), shall
be deemed modified for the purposes of Section 424 of the Code, and, to the
extent the exercise price thereof is less than the fair market value of a share
of Company common stock on the date this Agreement is executed, such option
shall no longer qualify as an incentive stock option, but instead shall
constitute a nonstatutory stock option. This conversion does not affect the
exercisability or vesting schedule of such options. Executive further
acknowledges and agrees that all outstanding vested options that have not been
exercised as of the three-month anniversary of the Termination Date shall no
longer qualify as incentive stock options, but instead shall constitute
nonstatutory stock options. This conversion does not affect the exercisability
or vesting schedule of such options.

2

--------------------------------------------------------------------------------




               (e) Restricted Stock. The Company and Executive acknowledge and
agree that, as of the Termination Date, Executive holds 598,750 unvested shares
of Company common stock subject to a risk of forfeiture (collectively, the
“Restricted Stock Awards”), of which 300,000 shares are subject to vesting upon
the attainment of certain performance goals (collectively, the
“Performance-Based Restricted Stock Awards”) and 298,750 shares are subject to
vesting based solely upon Executive’s continued service to the Company
(collectively, the “Time-Based Restricted Stock Awards”). Notwithstanding
anything in the agreements evidencing the Restricted Stock Awards to the
contrary, no Restricted Stock Award shall be forfeited or cease vesting upon the
Termination Date. Instead, (i) each Time-Based Restricted Stock Award shall
remain unvested and subject to a risk of forfeiture through the end of the
Consulting Period and shall vest in accordance with the terms of the Restricted
Stock Award agreement associated with the applicable Time-Based Restricted Stock
Award, and (ii) through the end of the Consulting Period each Performance-Based
Restricted Stock Award shall remain unvested and subject to a risk of forfeiture
and will vest in accordance with the terms of the Restricted Stock Award
agreement associated with each Performance-Based Restricted Stock Award. In the
event Executive ceases to provide the Transition Services, all unvested shares
subject to the Time-Based Restricted Stock Awards shall be forfeited as of the
date of such cessation of services. Each Performance-Based Restricted Stock
Award shall vest, and the risk of forfeiture thereon lapse, upon the attainment
of the applicable performance goal(s) in accordance with the terms of such
Performance-Based Restricted Stock Award agreement. Notwithstanding the
foregoing, Executive acknowledges that because of the cessation of the Company’s
hESC programs in November 2011, those Performance-Based Restricted Stock Awards
that vest based upon the successful partnering of one (or more) hESC programs
shall only vest upon a change in control of the Company on or prior to July 9,
2013. In the event the remaining applicable performance goals are not attained
on or prior to the end of the Consulting Period, all unvested shares subject to
Performance-Based Restricted Stock Awards shall be automatically forfeited. The
agreements evidencing the Restricted Stock Awards shall be deemed amended to the
extent necessary to provide for the treatment contemplated by this Section 2(e).

               (f) Independent Contractor Status. Executive and the Company
acknowledge and agree that, during the Consulting Period, Executive shall be an
independent contractor. During the Consulting Period and thereafter, Executive
shall not be an agent or employee of the Company and shall not be authorized to
act on behalf of the Company, provided that Executive shall act as the Company’s
representative on the P & A Boards. The Company will not make deductions for
taxes from any Consulting Fees paid hereunder. Personal income and
self-employment taxes for Consulting Fees paid to Executive hereunder shall be
the sole responsibility of Executive. Executive agrees to indemnify and hold the
Company and the other entities released herein harmless for any tax claims or
penalties resulting from any failure by Executive to make required personal
income and self-employment tax payments with respect to the Consulting Fees.

3

--------------------------------------------------------------------------------




               (g) Protection of Information. Executive agrees that, during the
Consulting Period and thereafter, Executive will not, except for the purposes of
performing the Transition Services, including without limitation, serving as the
Company’s representative on the P & A Boards, seek to obtain any confidential or
proprietary information or materials of the Company.

          3. Final Paycheck. As soon as administratively practicable on or after
the Termination Date, the Company will pay Executive all accrued but unpaid base
salary, earned bonus and all accrued and unused vacation earned through the
Termination Date, subject to standard payroll deductions and withholdings.
Executive is entitled to these payments regardless of whether Executive executes
this Agreement.

          4. Separation Payments and Benefits. Without admission of any
liability, fact or claim, the Company hereby agrees, subject to Executive
signing and delivering to the Company this Agreement on or within thirty-one
(31) days after the Termination Date, this Agreement becoming no longer subject
to revocation as provided in Section 6(c)(iii) and Executive’s performance of
his continuing obligations pursuant to this Agreement and the Confidentiality
Agreement, to provide Executive the benefits set forth below. Specifically, the
Company and Executive agree as follows:

               (a) Cash Severance. Executive shall receive a lump sum cash
payment in an amount equal to (i) $750,000, less applicable withholding taxes,
which constitutes 150% of Executive’s base salary as in effect as of immediately
prior to the Termination Date plus (ii) $235,800, less applicable withholding
taxes, which constitutes Executive’s annual discretionary bonus for 2011
assuming achievement of corporate performance goals at seventy-five percent
(75%) of target and achievement of individual performance goals at one hundred
percent (100%) of target. Such payment shall be made on or within sixty (60)
days following the Termination Date.

               (b) No Access to Benefits. Executive shall not be entitled to
participate in any discretionary bonus, 401(k) plan match or equity incentive
pool after the Termination Date.

               (c) Continued Healthcare. Executive and Executive’s Covered
Dependants shall be enrolled in the Company’s Aetna Open Access Managed Choice
(Open Access Gatekeeper Medical Plan) for the twenty-four (24) month period
commencing on the Termination Date, providing that Executive and Executive’s
Covered Dependants will promptly leave the Plan in the event a future employer
of Executive or Executive’s Covered Dependents provides Executive and
Executive’s Covered Dependants substantially similar medical coverage without
any preexisting condition requirement. For the twelve (12) month period
commencing on the Termination Date, the Company shall reimburse Executive for
all Aetna Plan premiums, as well as all premiums for dental and vision coverage
under the Company’s plans or COBRA, as applicable, for Executive and Executive’s
Covered Dependants, providing that no other third party has reimbursed Executive
for the premium payments. For purposes of this Agreement, “Executive’s Covered
Dependants” shall be Executive’s spouse and all of Executive’s dependants
covered by the Company’s health/medical care plan immediately prior to the
Termination Date. Executive and Executive’s Covered Dependants shall have the
right to continue enrollment in the Aetna Plan after the expiration of the
twenty-four (24) month period pursuant to the terms of the Plan. To the extent
permitted by applicable law and the terms of the Company’s group health plans,
the earlier of the date that such health care benefit coverage ceases to be
available shall be deemed to be the date of the “qualifying event” for Executive
and Executive’s Covered Dependents for the purposes of electing continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”). Executive acknowledges that he shall be solely responsible
for Executive’s election of Aetna Plan coverage and his timely payment of
premiums.

4

--------------------------------------------------------------------------------




               (d) SEC Reporting. Executive acknowledges that to the extent
required by the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), he will have continuing obligations under Section 16(a) and 16(b) of the
Exchange Act to report his transactions in Company common stock for (6) six
months following the Termination Date. Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions which include, but are not
limited to, buying, selling or otherwise disposing of any common stock of the
Company held by Executive until the earlier of (i) the end of such six (6) month
period or (ii) a Change of Control (as defined in the Amended and Restated Geron
Corporation Severance Plan).

               (e) Other Benefits. Executive shall retain Executive’s current
BlackBerry device, one (1) personal computer and printer after the Termination
Date; provided, that Executive provides on or before January 31, 2012, the
BlackBerry device and personal computer to the Company for the removal of all
files. The computer and BlackBerry shall be returned to the Executive with the
operating systems intact. The Company and Executive agree that the computer,
printer and BlackBerry device have an aggregate value of $500.00. Except as
necessary to perform the Transition Services, Executive hereby agrees to return
all Proprietary Information (as defined in the Confidentiality Agreement) to the
Company and shall certify to the Company within thirty (30) days of the
Effective Date that all Proprietary Information has been returned to the Company
or destroyed.

               (f) Taxes. Executive understands and agrees that all payments
under Section 4 of this Agreement will be subject to appropriate tax withholding
and other deductions. To the extent the Executive is legally required to pay the
employee portion of employment or income taxes for the benefits provided to him
under Section 4 of this Agreement beyond those required to be and properly
withheld by the Company, Executive agrees to pay the employee portion of
employment and income taxes himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required employee portion of employment and income tax payments.

               (g) Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to Executive no later than December 31st
of the year following the year in which the expense was incurred, the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement
under this Agreement will not be subject to liquidation or exchange for another
benefit.

5

--------------------------------------------------------------------------------




               (h) Sole Separation Benefit. Executive agrees that the payments
and benefits provided by this Section 4 are not required under the Company’s
normal policies and procedures and are provided as a severance solely in
connection with this Agreement and/or Executive’s pre-existing employment
agreement. Executive acknowledges and agrees that the payments referenced in
this Section 4 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

          5. Full Payment. Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the termination thereof.

          6. Executive’s Release of the Company. Except as specifically set
forth in this Agreement, Executive understands that by agreeing to the release
provided by this Section 6, Executive is agreeing not to sue, or otherwise file
any claim against, the Company or any of its employees or other agents for any
reason whatsoever based on anything that has occurred as of the date Executive
signs this Agreement.

               (a) On behalf of Executive and Executive’s heirs and assigns,
Executive hereby releases and forever discharges the “Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including without limitation any and all Claims
arising under federal, state, or local laws relating to employment, claims of
any kind that may be brought in any court or administrative agency, any claims
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, 29
U.S.C. § 621, et seq.; the Title VII of the Civil Rights Act of 1964, as amended
by the Civil Rights Act of 1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, as
amended, 29 U.S.C. § 206(d); the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq.; the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; the False Claims Act ,
31 U.S.C. § 3729 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Fair Employment and Housing Act; the California Family Rights Act; the
California Labor Code; California Business & Professions Code Section 17200,
ordinance or statute regarding employment; Claims any other local, state or
federal law governing employment; Claims for breach of contract; Claims arising
in tort, including, without limitation, Claims of wrongful dismissal or
discharge, discrimination, harassment, retaliation, fraud, misrepresentation,
defamation, libel, infliction of emotional distress, violation of public policy,
and/or breach of the implied covenant of good faith and fair dealing; and Claims
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.

6

--------------------------------------------------------------------------------




               (b) Notwithstanding the foregoing, Executive does not release the
following claims:

               (i) Claims for unemployment compensation or any state, federal or
Company disability or life insurance benefits pursuant to the terms of
applicable state or federal law or Company plan;

               (ii) Claims for workers’ compensation insurance benefits under
the terms of any worker’s compensation insurance policy or fund of the Company;

               (iii) Claims to continued participation in the Company’s Aetna
Plan or the Company’s group benefit plans pursuant to the terms and conditions
of COBRA;

               (iv) Claims to any benefit entitlements vested as the date of
Executive’s employment termination, including without limitation, Executive’s
401K plan balances, pursuant to written terms of any Company employee benefit
plan;

               (v) Claims for indemnification, defense and/or the right to be
held harmless under California Labor Code Section 2802, the Company’s
Certificate of Incorporation, the Company’s Bylaws, the Delaware General
Corporation Law or other applicable law, any applicable contract, the
Indemnification Agreement (or any other written indemnification agreement that
was in effect on the Termination Date), and/or under the terms of any policy of
insurance purchased by the Company or that in any way covers the Executive.

               (vi) Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment;

               (vii) Any rights in and to Executive’s Company equity, including
without limitation, Executive’s right to exercise Executive’s Company stock
options, and receive delivery of, hold, sell and/or vest in Executive’s Company
stock and/or restricted stock; and

               (viii) Any rights arising out of this Agreement.

               (c) In accordance with the Older Workers Benefit Protection Act
of 1990, Executive has been advised of the following:

               (i) Executive has the right to consult with an attorney before
signing this Agreement;

               (ii) Executive has been given at least twenty-one (21) days to
consider this Agreement;

7

--------------------------------------------------------------------------------




               (iii) Executive has seven (7) days after signing this Agreement
to revoke it. If Executive wishes to revoke this Agreement, Executive must
deliver notice of Executive’s revocation in writing, no later than 5:00 p.m. on
the seventh (7th) day following Executive’s execution of this Agreement to Human
Resources, Geron Corporation, 230 Constitution Drive, Menlo Park, California
94025, fax: (650) 473-8668.

          7. Company’s Release of the Executive. The Company voluntarily
releases and discharges the Executive and his heirs, successors, administrators,
representatives and assigns from all Claims which it may have against the
Executive as the result of his employment or the discontinuance of his
employment and that are based upon facts known, or which in the exercise of
reasonable diligence should have been known, to the Company’s Board of
Directors. Notwithstanding the foregoing, nothing herein shall release or
discharge any Claim by the Company against the Executive, or the right of the
Company to bring any action, legal or otherwise, against the Executive as a
result of any failure by him to perform his obligations under this Agreement or
the Confidentiality Agreement, or as a result of any acts for which the
Executive cannot, as a matter of law, be indemnified by the Company.

          8. Waiver of Unknown Claims. EXECUTIVE AND THE COMPANY ACKNOWLEDGE
THAT THEY HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

          BEING AWARE OF SAID CODE SECTION, THE COMPANY AND EXECUTIVE HEREBY
EXPRESSLY WAIVE ANY RIGHTS THEY OR EITHER OF THEM MAY HAVE THEREUNDER, AS WELL
AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT, TO THE
EXTENT OF THEIR RESPECTIVE RELEASES.

          9. Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service. Executive further agrees that:

               (a) Non-Disparagement. Executive agrees that he shall not
disparage, criticize or defame the Company, its affiliates and their respective
affiliates, directors, officers, agents, partners, shareholders or employees,
either publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board of Directors to not, disparage,
criticize or defame Executive, either publicly or privately. Nothing in this
Section 9(a) shall have application to any evidence or testimony required by any
court, arbitrator or government agency.

               (b) Transition. Each of the Company and the Executive shall use
their respective reasonable efforts to cooperate with each other in good faith
to facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

               (c) Transfer of Company Property. Except as otherwise
contemplated in Section 4(e) hereof and except as required to perform the
Transition Services, on or before the Effective Date, Executive shall turn over
to the Company all files, memoranda, records, and other documents, and any other
physical or personal property which are the property of the Company and which he
had in his possession, custody or control at the time he signed this Agreement.

8

--------------------------------------------------------------------------------




               (d) Limit on Post-Termination Service. Notwithstanding anything
in this Agreement to the contrary, the aggregate level of bona-fide services to
be performed under Sections 2 and 16 of this Agreement, together with any other
services to be performed by Executive for the Company following the Termination
Date, shall in no event exceed twenty percent (20%) of the average level of
bona-fide services performed by Executive for the Company during the thirty-six
(36)-month period preceding the Termination Date (“20% Threshold”). In the event
that Executive’s fiduciary obligations to the P&A Boards (and their companies)
appears that they will cause Executive to provide services to the Company that
exceed the 20% Threshold, then Executive shall resign from that number of P&A
Boards sufficient to allow Executive to provide services to the Company at or
below the 20% Threshold.

          10. Executive and Company Representations. Executive warrants and
represents that (a) he has not filed or authorized the filing of any complaints,
charges or lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law, (d)
the execution, delivery and performance of this Agreement by the Executive does
not and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, and (e) upon the
execution and delivery of this Agreement by the Company and the Executive, this
Agreement will be a valid and binding obligation of the Executive, enforceable
in accordance with its terms. The Company warrants and represents that (a) it
has not filed or authorized the filing of any complaints, charges or lawsuits
against the Executive or any affiliate of the Executive with any governmental
agency or court, and that if, unbeknownst to Company, such a complaint, charge
or lawsuit has been filed on its behalf, it will immediately cause it to be
withdrawn and dismissed and (b) upon the execution and delivery of this
Agreement by the Company and the Executive, this Agreement will be a valid and
binding obligation of the Company, enforceable in accordance with its terms.

          11. Legal Fees. The Company shall pay the reasonable attorneys’ fees
and related expenses and disbursements incurred by Executive in connection with
Executive’s separation of employment with the Company and the negotiation and
preparation of this Agreement, in an aggregate amount not to exceed $5,000.

          12. No Assignment. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation. If any claim, action,
demand or suit should be made or instituted against the Company or any affiliate
of the Company because of any actual assignment, subrogation or transfer by
Executive, Executive agrees to indemnify and hold harmless the Company or any
affiliate of the Company against such claim, action, suit or demand, including
necessary expenses of investigation, attorneys’ fees and costs. The Company
warrants and represents that no portion of any of the matters released herein,
and no portion of any recovery or settlement to which the Company might be
entitled, has been assigned or transferred to any other person, firm or
corporation not a party to this Agreement, in any manner, including by way of
subrogation. If any claim, action, demand or suit should be made or instituted
against the Executive or any affiliate of the Executive because of any actual
assignment, subrogation or transfer by the Company, the Company agrees to
indemnify and hold harmless the Executive or any affiliate of the Executive
against such claim, action, suit or demand, including necessary expenses of
investigation, attorneys’ fees and costs.

9

--------------------------------------------------------------------------------




          13. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those laws of any
state other than California.

          14. Miscellaneous. This Agreement, together with the Confidentiality
Agreement, the Indemnification Agreement and Executive’s equity agreements with
the Company, are the entire agreement between the parties with regard to the
subject matter hereof and shall supersede in its entirety that certain
Employment Agreement between the Company and Executive dated as of February 8,
2011, as amended (the “Employment Agreement”). The Company and Executive
acknowledge that the termination of the Executive’s employment with the Company
is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Code, and the related Department of Treasury
regulations. The Company will not contest Executive’s application, if any, for
unemployment insurance benefits; provided, however, that the Company shall
respond truthfully to any questions posed to it by the California Employment
Development Department with respect to any application by Executive for
unemployment insurance benefits. Executive acknowledges that there are no other
agreements, written, oral or implied, and that he may not rely on any prior
negotiations, discussions, representations or agreements. This Agreement may be
modified only in writing, and such writing must be signed by both parties and
recited that it is intended to modify this Agreement. This Agreement may be
executed by facsimile or electronic signature and in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement. Executive shall have no duty to mitigate any breach
of Sections 2, 3 and 4 of this Agreement by the Company.

          15. Indemnification. Notwithstanding any other term in this Agreement,
nothing in this Agreement shall in any way limit, release, or terminate the
Company’s continuing obligation to indemnify, defend and/or hold harmless
Executive under his Indemnification Agreement with the Company (or any other
written indemnification agreement that was in effect on the Termination Date),
or the Company’s Certificate of Incorporation, the Company’s Bylaws, Delaware
General Corporation Law or other applicable, contract or legal requirement. The
Company shall maintain directors’ and officers’ liability insurance coverage for
the continuing protection of the Executive, of such types and in such amounts as
shall be appropriate for the size of the Company and its business risks, as
determined by the Company’s Board of Directors in good faith, in its sole
discretion.

(Signature page(s) follow)

10

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the undersigned have caused this Transition and
Separation Agreement to be duly executed and delivered as of the date indicated
next to their respective signatures below.

DATED: January 30, 2012 /s/ David Greenwood   David L. Greenwood      GERON
CORPORATION DATED: January 31, 2012    By:  /s/ John A. Scarlett   John
A.Scarlett, MD Chief Executive Officer


S-1

--------------------------------------------------------------------------------




EXHIBIT A

EXTENSION OF CONSULTING PERIOD END DATE

[_________], 2012

David L. Greenwood
[Home Address]

Re: Extension of Consulting Period End Date under Transition and Separation
Agreement

Dear David:

     In accordance with the Transition Separation Agreement entered into by and
between you and Geron Corporation, a Delaware corporation (the “Company”),
effective as of January [__], 2012 (the “Separation Agreement”), the Company
wishes to extend your Consulting Period (as defined in the Separation Agreement)
until June 30, 2012. Upon your signature to this letter, for all purposes of the
Separation Agreement, the term “Consulting Period End Date” shall mean June 30,
2012 or such earlier date as determined by the Company in the event the
Transition Duties (as defined in the Separation Agreement) are not performed to
the reasonable satisfaction of the Company.

     Upon your signature to this letter, the Separation Agreement will be deemed
amended to the extent necessary to reflect the terms set forth herein.
Otherwise, the Separation Agreement will remain in full force and effect.

     To indicate your acceptance of this letter, please sign and date this
letter in the space provided below and return it to the Company by
[___________], 2012.

Very truly yours,

GERON CORPORATION

  Name: Title:

 

ACCEPTED AND AGREED:         David L. Greenwood                 Date


A-1

--------------------------------------------------------------------------------




EXHIBIT B

GRANT STATUS AS OF TERMINATION DATE

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------




EXHIBIT C

INDEMNIFICATION AGREEMENT

 

 

 

 

 

 

 

 

 

 

C-1

--------------------------------------------------------------------------------